PD-1614-14
         FILED IN                                                 COURT OF CRIMINAL APPEALS
CtfURT 6f CRIMINALAPPEALS                                                        AUSTIN, TEXAS
                                                               Transmitted 1/9/2015 10:14:48 PM
     JANUARY 16,2015                                              Accepted 1/16/2015 3:27:33 PM
                                                                                  ABEL ACOSTA
                                  NO. PD-1614-14
                                                                                        CLERK
   ABELACOSTA, CLERK




                              JULIAN HOMERO VEGA
                                                                             fl^pc
                                                                                     \i
                                                                                ll
                                       VS.


                               THE STATE OF TEXAS


        APPELLANT VEGA'S SECOND MOTION FOR EXTENSION OF TIME
                    TO FILE PETITION FOR DISCRETIONARY REVIEW
             OF OPINION IN APPELLATE CAUSE NUMBER 13-13-126-CR




                                      Respectfully submitted by

                                      Appellant's attorney,
                                      VICTORIA GUERRA
                                      Texas Bar No. 08578900
                                      3219 N. McColl Rd.
                                      McAllen, Texas 78501
                                      (956) 618-2609
                                      (956) 618-2553 Fax
                                      Email: vguerralaw@gmail.com
MAY IT PLEASE THE COURT:


      COMES NOW Appellant Julian Homero Vega by and through his court

appointed attorney Victoria Guerra, and files this motion for extension of time to file

a petition for discretionary review and would show this Court the following:

      The Thirteenth Court of Appeals' opinion was issued on July 24, 2014. The

appellant's motion for rehearing was denied on October 28,2014. The Undersigned

has not been able to timely file this petition for discretionary review for the following

reasons:



      This PDR was due on December 31, 2014 after one motion for extension of

time to file the PDR was filed. The Undersigned has been simultaneously working

on several deadlines including but not limited to the following: the Undersigned is

presently working on a response to a reply that Texas Department of Public Safety

filed to appellee's court-ordered response to DPS' en banc motion for

reconsideration in the case of Texas DepartmentofPublic Safety v. Ibarra, Appellate

Cause No. 13-13-00656-CV.          While there is no pending deadline to file this

response, it is imperative that appellee file it before the appellate court makes a ruling

on the motion for rehearing.

       On December 1, 2104, the Undersigned filed a brief and record excerpts in

the Fifth Circuit Court of Appeals in the case of USA v. Rene Garcia, appellate cause

number 14-40520.
      The Undersigned has been preparing for oral argument in the case of Serrano

v. Ramos, civil appellate cause number 13-13-00476-CV which is set for December

11,2014.

      The Undersigned was under a drop-dead deadline of December 22, 2014 to

file appellant's brief in the case of State v. Chakravarthy, appellate cause number

13-14-00086-CR. A non-compliant brief was filed on December 22, 2014 because

more time was needed to complete said brief and because it was discovered that the

clerk's record was not complete. However, time is of the essence on this case.

      The Undersigned was sick with an upper respiratory infection from December

16 to December 23,2014. The Undersigned forced herself to go to work during this

time, but very little was accomplished during this time due to her illness.

      As a result of the foregoing, the Undersigned requests that this Court an

extension of time to file appellant's petition for discretionary review for a 30-day

period. This second extension of time is not sought to unnecessarily delay this case,

but so that justice be done. If granted, appellant's brief would be due on February

2,2015.

      WHEREFORE, appellant prays that this Court grant a 30-day extension of

time to file his petition for discretionary review thereby making it due on February

2, 2015 if granted by this Court.
                                      Respectfully submitted,

                                      Law Office of Victoria Guerra
                                      3219N.McCollRd.
                                      McAllen, Texas 78501
                                      (956)618-2609
                                      (956) 618-2553 (fax)

                               By:    /s/ Victoria Guerra
                                      Victoria Guerra
                                      State Bar Number: 08578900
                                      Attorney for Appellant




                         CERTIFICATE OF SERVICE


      The undersigned attorney certifies that the foregoing Appellant's Motion for

Rehearing emailed to the Assistant Criminal District Attorney to Assistant Criminal

District Attorney Glenn Devino, appellate section, at the office of the Hidalgo

County District Attorney,

      SIGNED this 9th day of January, 2015.

                               /s/ Victoria Guerra
                                Victoria Guerra